Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 4-16 is cancelled.
Claims 1-3 are amended.
Claims 1-3 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, Examiner is unable to find support in the specification for the claim language “a first total number of nodes in a first movement trajectory or trajectories of the one or more treatment tools recorded during performance of the procedure of the first classification performed by the second total number of nodes in a second movement trajectory or trajectories of the one or more treatment tools recorded during performance of the procedure of the second classification performed by the second operator on the second patient.”  Examiner is unable to find specific location in the specification, specifically the step of actually recording the total number of nodes during a procedure.  The specification in para. 15 merely teaches clinical skill equated decrease in total number of nodes, but fails to show how and when the nodes are calculated and tallied during a procedure.
As per claim 1, Examiner is unable to find support in the specification for “determine whether the first difficulty is within a first predetermined range of the second difficulty; determine whether the first clinical skill is within a second predetermined range of the second clinical skill; and in response to determining that the first difficulty is within the first predetermined range of the second difficulty and determining that the first clinical skill is within the second predetermined range of the second clinical skill, identify one or more of: the procedure of the second classification as a next procedure to be performed by the first operator on the surgical robot system; and the second operator as a next operator to perform the procedure of the first classification on the surgical robot system.”  Examiner is unable to find support for procedure difficulty being measured and compared within a range and once the range is determined identifying the procedure of the second classification as a next procedure and the second operator as a next operator to perform the first classification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein calculating the first parameter comprises: determine a first difficulty of the procedure of the first classification performed by the first operator on the first patient based on a first equation that combines a first predetermined difficulty value of the procedure of the first classification with a first relationship value that indicates a relationship between the biological information or lesion information of the first patient and the first difficulty; and determine a second difficulty of the procedure of the second classification performed by the second operator on the second patient based on the first equation that combines a second predetermined difficulty value of the procedure of the second classification with a second relationship value that indicates a relationship between the biological information or lesion information of the second patient and the second difficulty.”  Examiner is unable to determine what exactly is the first equation when there is not shown a way in the claims on how to obtain a difficulty value of the procedure and how the equation puts together all the variables including relationship value to determine the difficulty.  Examiner is unable to figure out what exactly is the relationship value and how is it gathered?  Examiner states that the same lack of understanding applies to when determining a second difficulty of the procedure.
Response to Arguments
Applicant's arguments filed for claims 1-3 under 35 U.S.C. 112 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626